Exhibit 10.2.2


FIRST AMENDMENT TO THE
AMENDED CARDINAL HEALTH, INC. 2011 LONG-TERM INCENTIVE PLAN
1.
Effective June 29, 2017, Section 2(ii) of the Plan is hereby deleted in its
entirety and in replacement thereof shall be the following:

““Retirement” means, unless the Administrator determines otherwise, Termination
of Employment (other than by death or Disability and other than in the event of
Termination for Cause) of an Awardee from the Company and its Affiliates after
attaining either (i) age 55 and at least 10 years of continuous service with the
Company and its Affiliates or (ii) solely with respect to Awards granted on or
after July 1, 2017, age 60 and at least five years of continuous service with
the Company and its Affiliates, in each case including service with an Affiliate
of the Company prior to the time that such Affiliate became an Affiliate of the
Company.”
2.
Effective August 8, 2017, Section 4(b)(x) of the Plan is hereby deleted in its
entirety and in replacement thereof shall be the following:

(x)    “to modify or amend each Award, including, but not limited to, providing
for the continuation or acceleration of vesting and/or exercisability; provided,
however, that any such modification or amendment is subject to (A) the minimum
vesting provisions set forth in Sections 8(e), 11(a) and 12(a) of the Plan, and
(B) the Plan amendment provisions set forth in Section 17 of the Plan;”
3.
Effective August 8, 2017, the first three sentences of Section 8(e) of the Plan
are hereby deleted in their entirety and in replacement thereof shall be the
following:

(e)    “Options granted under the Plan will vest and/or be exercisable at such
time and in such installments during the period prior to the expiration of the
Option’s term as determined by the Administrator, except that no Option may
first become exercisable within one year from its Grant Date, other than (i)
upon a Change of Control as specified in Section 16(b) of the Plan, (ii) upon
the death or Disability of the Awardee, in each case as specified in the Option
Agreement, or (iii) for up to a number of Shares subject to Options that, when
added to the number of Shares subject to Stock Awards and Other Stock-Based
Awards granted under the Plan that on or after August 8, 2017 vest within less
than one year, does not in the aggregate exceed 5% of the total number of Shares
provided in Section 3(a) of the Plan. The Administrator has the right to make
the timing of the ability to exercise any Option granted under the Plan subject
to continued active employment, the passage of time, and/or such performance
requirements as deemed appropriate by the Administrator. At any time after the
grant of an Option, the Administrator may reduce or eliminate any restrictions
surrounding any Participant’s right to exercise all or part of the Option,
subject to the restrictions set forth above.”
4.
Effective August 8, 2017, the following sentence is hereby inserted at the end
of Section 11(a) of the Plan:

“No condition that is based upon performance criteria and level of achievement
versus such criteria shall be based on performance over a period of less than
one year and no condition that is based solely upon continued employment or the
passage of time shall provide for vesting in full of a Stock Award in less than
one year from its Grant Date,




--------------------------------------------------------------------------------




other than (i) upon a Change of Control as specified in Section 16(b) of the
Plan, (ii) upon the death or Disability of the Awardee, in each case as
specified in the Stock Award Agreement, or (iii) for up to a number of Shares
subject to Stock Awards that, when added to the number of Shares subject to
Options and Other Stock-Based Awards granted under the Plan that on or after
August 8, 2017 vest within less than one year, does not in the aggregate exceed
5% of the total number of Shares provided in Section 3(a) of the Plan.”
5.
Effective August 8, 2017, the following sentence is hereby inserted at the end
of Section 12(a) of the Plan:

“No condition that is based upon performance criteria and level of achievement
versus such criteria shall be based on performance over a period of less than
one year and no condition that is based solely upon continued employment or the
passage of time shall provide for vesting in full of an Other Stock-Based Award
in less than one year from its Grant Date, other than (i) upon a Change of
Control as specified in Section 16(b) of the Plan, (ii) upon the death or
Disability of the Awardee, in each case as specified in the Other Stock-Based
Award Agreement, or (iii) for up to a number of Shares subject to Other
Stock-Based Awards that, when added to the number of Shares subject to Options
and Stock Awards granted under the Plan that on or after August 8, 2017 vest
within less than one year, does not in the aggregate exceed 5% of the total
number of Shares provided in Section 3(a) of the Plan.”
6.
Effective June 29, 2017, Section 13(d) of the Plan is hereby deleted in its
entirety and in replacement thereof shall be the following:

“(d)    Termination of Employment. The following provisions shall apply to Cash
Awards upon Termination of Employment unless the Administrator determines
otherwise.
(i)    Termination of Employment Due to Disability, Retirement or Death. In the
event that a Participant’s Termination of Employment occurs by reason of
Disability, Retirement or death before the date the Cash Award is paid for the
applicable performance period, the Cash Award determined by the Administrator to
be paid will be prorated based upon the length of time that the Participant was
employed by the Company during the applicable performance period. In the case of
a Participant’s Disability, Termination of Employment will be deemed to occur as
of the date that the Administrator determines was the date on which the
definition of Disability was satisfied. The Cash Award will be paid at the same
time payments are made to Participants who did not terminate employment during
the applicable performance period and will be based on the level of financial,
business or operational performance actually achieved, to the extent applicable
to such Award. The right of the Participant to receive any payment under this
Plan will pass to the Participant’s estate in the event of the Participant’s
death.
(ii)    Certain Involuntary Terminations of Employment (Not Disability or
Retirement Eligible). In the event that (A) a Participant’s Termination




--------------------------------------------------------------------------------




of Employment by the Company (other than as a Termination for Cause) occurs on
or after the first day of the last one-fourth of the applicable performance
period and before the date the Cash Award is paid for the applicable performance
period, or (B) solely with respect to Cash Award opportunities granted on or
after July 1¸ 2017, (1) Sections 13(d)(i) and 13(d)(ii)(A) of the Plan are not
applicable, but the Participant has attained either (a) age 53 and at least
eight years of continuous service with the Company and its Affiliates or (b) age
59 and at least four years of continuous service with the Company and its
Affiliates, in each case including service with an Affiliate of the Company
prior to the time that such Affiliate became an Affiliate of the Company, and
(2) a Participant’s Termination of Employment by the Company (other than as a
Termination for Cause) occurs and no later than 45 days after the Termination of
Employment, the Participant enters into a written separation agreement and
general release of claims with the Company and its Affiliates (in such form as
may reasonably be presented by the Company) (a “Separation Agreement”) and the
Participant does not timely revoke such Separation Agreement, in each case the
Cash Award determined by the Administrator to be paid will be prorated based
upon the length of time that the Participant was employed by the Company during
the applicable performance period. The Cash Award will be paid at the same time
payments are made to Participants who did not terminate employment during or
after completion of the applicable performance period and will be based on the
level of financial, business or operational performance actually achieved, to
the extent applicable to such Award.
(iii)    Other Terminations of Employment. Except as set forth in Sections
13(d)(i) and (ii) above, in the event that a Participant’s Termination of
Employment occurs before the date the Cash Award is paid for the applicable
performance period, all of the Participant’s rights to any Cash Award for that
performance period will be forfeited.”
7.
Effective August 8, 2017, the following sentence is hereby inserted before the
last sentence of Section 20 of the Plan:

“Further, the Administrator may, in its discretion, require that all or any
portion of any Cash Award paid or payable after June 30, 2018 to a Participant
who is or was an “executive officer” (as that term is defined under Rule 3b-7
under the Exchange Act) be repaid or forfeited to the Company upon a
determination by the Administrator that the Participant engaged in a material
violation of law or of the Company’s Standards of Business Conduct during the
performance or vesting period of the Cash Award and that this conduct caused
material financial harm to the Company.”


